Citation Nr: 0619709	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a degenerative joint disease of the lumbar spine with 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from May 
1976 to May 1980, and in the Navy from May 1980 to May 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision granted 
an increased rating of 20 percent for the veteran's service-
connected low back disorder.

In November 2004 the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The case was previously before the Board in July 2005, when 
it was remanded for examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disorder is 
manifested by:  flexion to 60 degrees; extension to 20 
degrees; rotation to 20 degrees, bilaterally; lateral flexion 
to 20 degrees, bilaterally; decreased left ankle jerk; slight 
numbness of the left foot; and complaints of sciatic pain and 
discomfort.

2.  The veteran's service-connected low back disorder is not 
manifested by:  muscle spasm; severe recurring attacks of 
intervertebral disc pain; complete bony fixation of the 
spine, vertebral fracture; or by any pronounced and 
persistent neurologic symptoms.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
rating for a degenerative joint disease of the lumbar spine 
with radiculopathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.71a, Diagnostic Codes 5292, 5293 (prior to 
September 26, 2003); Diagnostic Code 5243 (after September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
June 2002 satisfied the duty to notify provisions with 
respect to the veteran's claim for an increased rating for 
his service-connected low back disorder.  The veteran's VA 
medical treatment records have been obtained and he has been 
accorded recent VA Compensation and Pension examinations.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  The issue was adjudicated subsequent to the 
letter providing the required notice.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected spine disability.  The evidence includes, but is 
not limited to:  service medical records; the veteran's 
contentions; private medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claim for an increased disability 
rating for his service-connected low back disorder.  

During the course of this appeal the criteria for rating 
intervertebral disc disease were revised effective September 
23, 2002, and the remaining spinal regulations were amended 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The October 2002 RO rating decision reflects that the veteran 
was assigned a 20 percent disability rating for "low back 
pain with radicular pain of the lower left extremity" under 
Diagnostic Codes 5292 for moderate limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71, Diagnostic Code 5292 
(effective before September 23, 2002).  The Rating Schedule, 
prior to September 23, 2002, provided for disability ratings 
in excess of 20 percent under various rating criteria.  A 40 
percent rating is warranted for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71, Diagnostic Code 5292 
(effective before September 23, 2002).  A 40 percent rating 
for severe lumbosacral strain contemplated listing of the 
whole spine to the opposite side, and positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space; or if some 
of these manifestations were present and there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71, 
Diagnostic Code 5292 (effective before September 23, 2002).  
A 40 percent rating for intervertebral disc syndrome 
contemplated severe disc syndrome with recurring attacks with 
intermittent relief, while the 60 percent disability rating 
contemplated persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief. 38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 23, 2002).  The Rating Schedule 
also provided for disability ratings in excess of 20 percent 
for residuals of a fractured vertebra with spinal cord 
involvement or ankylosis of the lumbar spine.  38 C.F.R. § 
4.71, Diagnostic Codes 5285, 5286, 5289 (effective before 
September 26, 2003). 

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2005).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

In October 2002, a VA examination of the veteran was 
conducted.  He reported complaints of low back pain which he 
treated with exercise.  Range of motion testing was conducted 
and revealed:  flexion to 90 degrees; extension to 10 
degrees; lateral flexion to 20 degrees, bilaterally; and 
rotation to 25 degrees, bilaterally.  Range of motion caused 
pain and he stopped his motion when pain started.  While 
painful motion was noted, there was no objective evidence of 
tenderness or muscle spasm.  No neurologic deficit was noted 
and the diagnosis was low back pain with radicular pain into 
the left lower extremity.  

In December 2003, another VA examination of the veteran was 
conducted.  The veteran reported having low back pain with 
occasional radiation of pain into the left leg a few times 
weekly, which was relieved by exercise and physical therapy.  
Range of motion testing was conducted and revealed:  flexion 
to 80 degrees; extension to 20 degrees; lateral flexion to 25 
degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  Pain was noted only at the maximum range of 
motion.  A slight decrease in ankle dorsiflexion and reflexes 
were noted in the left lower extremity.  X-ray examination 
revealed osteophytes of L4 through S1 and disc space 
narrowing of L5-S1.  

In November 2004, the veteran presented sworn testimony at a 
hearing before the undersigned Veteran's Law Judge.  He 
testified that he had back pain which radiated into his left 
leg.  He reported having morning back stiffness and that he 
used Tylenol PM to occasionally treat his back pain at night.  
He also reported that he was currently employed.  

In January 2006 the veteran was accorded orthopedic and 
neurological examinations for disability evaluation purposes.  
It was reported that the veteran was working full-time as a 
truck driver for a home furnishings company.  This involved 
deliveries and some lifting of the materials that he 
transports.  The veteran reported that he had lost about 10 
days in the past six months because of back pain.  On 
orthopedic examination it was reported that examination of 
the back revealed it to be normal with slight tenderness of 
the left sacroiliac joint and left sciatic notch.  Range of 
motion testing revealed:  flexion to 60 degrees; extension to 
20 degrees; rotation to 20 degrees, bilaterally; and, lateral 
flexion to 20 degrees, bilaterally.  Motor examination was 
essentially unremarkable.  Neurology examination revealed 
straight leg raising to 80 degrees on the right and to 60 
degrees on the left with a decreased ankle jerk on the left.  
The veteran had decreased left ankle jerk and slight numbness 
of the left foot.  The diagnosis was S1 root compression on 
the left producing sciatic pain.  However, the neurology 
examiner stated that the veteran "walks on his heels and 
toes fairly well, so he obviously does not have a severe 
disabling problem."

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected low back disorder.  The veteran 
is assigned a 20 percent disability rating for his low back 
disorder under Diagnostic Code 5292 for moderate limitation 
of motion of the lumbar spine.  In order to warrant a 
disability rating in excess of 20 percent under the old 
rating criteria the evidence must show:  severe limitation of 
motion; severe intervertebral disc syndrome with recurring 
attacks; severe lumbosacral strain with muscle spasm; the 
residuals of a fractured vertebra; or, ankylosis of the 
spine.  38 C.F.R. § 4.71, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293, 5295 (effective before September 26, 2003).  In 
order to warrant a disability rating in excess of 20 percent 
under the current rating criteria the evidence must show:  
forward flexion limited to 30 degrees or less, or ankylosis 
of the spine, or neurologic abnormalities.  The medical 
evidence does not show any of these symptoms.  Specifically, 
the most recent VA examination in January 2006 showed some 
limitation of motion of the lumbar spine, but not severe 
limitation of motion.  Moreover, while sciatic pain is noted, 
the neurologic examiner reported that his neurologic 
abnormalities were not a severe disabling problem.  The 
medical evidence of record reveals that the veteran has some 
limitation of motion of the lumbar spine with pain on motion 
which occasionally radiates into his left leg.  He treats his 
symptoms with occasional over-the-counter medication and 
exercise.  He is employed as a delivery truck driver.  There 
is absolutely no evidence of any ankylosis, vertebra 
fracture, or any more than a slight neurologic deficit 
associated with the veteran's service-connected low back 
disorder.  There is simply no medical evidence of record 
showing that the veteran meets any of the rating criteria for 
a disability rating in excess of 20 percent.  Accordingly, a 
disability rating in excess of 20 percent for the veteran's 
service-connected degenerative joint disease of the lumbar 
spine with radiculopathy of the left lower extremity must be 
denied.  

In reaching this decision the Board has determined that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 40 percent for the veteran's back 
disability.  Thus, the reasonable doubt doctrine is not 
applicable as to this issue.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine with 
radiculopathy of the left lower extremity is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


